Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Unsworth et
al US2006/0085047 in view of McGinnis US2006/0276702 

Regarding claims 1 and 9, Unsworth discloses a device (see fig.3-5) is capable of delivering electrical stimulation to muscles of a foot (1) of a patient, the device comprising: a signal generator(10) capable of generating a stimulation waveform configured to cause the muscles of the foot to contract[(0009,0010,0030; claim 1], the signal generator (10) comprising a first power source([(0009] NMES is battery powered) capable of generating the stimulation waveform[see fig.3-5] to enhancing venous blood flow to prevent deep vein thrombosis, enhancing venous blood flow for post-thrombotic syndrome patients, and preventing muscular atrophy of foot muscles [title][claims 1- 2][0002,0004,0009,001 1 ,0023,0026,0030], two electrodes(6a,6b) comprising a ground electrode(-) and a positive electrode(+)([0009] “electrodes are of opposite polarity”), the two electrodes(6a,6b) capable of delivering of an electrical current to the foot(1) according to the stimulation waveform generated by the signal generator (10)[0009], wherein the two electrodes(6a,6b) are joined by an electrical connector(7c) extending between the two electrodes(6a,6b) capable of creating a closed circuit with the body and configured to locate the two electrodes(6a,6b) adjacent to one another on a sole of the foot(1) of the patient[ see fig.3-5 ][0023]. Unsworth discloses that the signal generator NMES unit 10 may communicate by wire, wirelessly or other means [0011] and that the interface 10e could also contain a wireless interface to a separate user control unit, which would permit the user to vary the setting of the unit 10 remotely [0025]. Unsworth further discloses a sock configured to be worn on the foot of the patient, wherein the two electrodes(6a,6b) are implemented in the sock ([see fig.3] [0023] ... the footwear which could for example be a SOCK ...electrodes 6a,6b could be incorporated in the footwear 9). Unsworth fails to discloses that the at least one of the two electrodes comprising a second power source for generating the electrical current, the at least one electrode being in wireless communication with the signal generator. However, McGinnis discloses an electrode comprising a power source for generating the electrical current, the electrode being in wireless communication with the signal generator [0009, 0063, 0068, 0074, 0104, 0105]. Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Unsworth to have at least one of the two electrodes comprising a second power source for generating the electrical current, the at least one electrode being in wireless communication with the signal generator in view of McGinnis teachings to yield the predictable result of remotely controlling the electrodes without the need of a wire. 
Regarding claim 2, Unsworth discloses an input/output interface (10e) capable of receiving input parameters for programming the device and echoing current parameters to a user [fig.6]; a processor (10b) is capable of controlling the electrical current generated by the signal generator according to the input parameters [fig.6]; and a storage medium(10c) in communication with the processor and the input/output interface (10e) capable of storing the input parameters|fig.6][0031 ;claim 2,5]. 
Regarding claim 3, Unsworth discloses wherein the input parameters are received from the user, from a monitoring device for monitoring the patient, from the patient or from any combination [0009], [0030]: passenger adjusts intensity level.
 Regarding claim 4, Unsworth discloses wherein the input parameters are adjusted to enhance venous blood flow to prevent deep vein thrombosis [0009], enhance venous blood flow for the post-thrombotic syndrome patients, and inherently prevent muscular atrophy of the foot muscles [title][claims 1- 2][0002,0004,0009,0011 ,0023,0026,0030). 
Regarding claim 5, Unsworth discloses wherein the signal generator is a single channel sequential neuromuscular electrical stimulation (NMES) device [Abstract; 0002, 0009, 0011, 0016]. 
Regarding claim 6, Unsworth discloses wherein the electrical current delivered is in the form of a biphasic symmetrical square wave [0009], wherein the square wave has a frequency of substantially equal to 50 pulses per second [0009], and wherein the electrical current delivered has an intensity of up to 20 milliamperes [0009]. 
Regarding claim 7, Unsworth discloses wherein the electrical current is in the form of a pulse with a ramp up time of substantially equal to 2 seconds and a ramp down time of substantially equal to 2 seconds [0009]. 
Regarding claim 8, Unsworth discloses an accelerometer (10a) in communication with the signal generator, wherein the signal generator ceases to generate the electrical current if the accelerometer (10a) communicates movement of the patient and restarts to generate electrical current after a pre-programmed period of inactivity by the patient is communicated by the accelerometer(10a) [0008,0010-0012,0023,0027-0028] [see fig.6]. 
Regarding claim 10, Unsworth discloses wherein the electrical current is adjusted responsive to condition of the patient (“the user adjusts the intensity to the point needed to produce a minimally visible or palpable muscle contraction “) [0009].
 Regarding claims 11-12, Unsworth discloses electrically conductive pads configured to attached to the electrodes (6a,6b)[see fig.1,2]; wherein the electrically conductive pads comprises electrically conductive gel to enhance electrical conductivity ([0021][fig.2]...the electrodes are the standard self-adhering and somewhat sticky electrodes that are generally used...the electrode 6a,6b, can be fabricated from a conducting foil and a conducting hydrogel adhesive or from any other suitable conductive medium..)
Regarding claim 13, Unsworth discloses wherein the signal generator is configured to be remotely programmed by a physician ([O009] ... NMES unit can be programmed to deliver to stimulus.... once set in advance by the doctor or user) and ([0025], ...the user control unit which would permit the user to vary the setting of the unit 10 remotely)
Regarding 14, Unsworth discloses wherein applying the two electrodes comprises applying the positive or negative electrode of the two electrodes to a ball region(3) of the foot and applying the other of the positive or negative electrode of the two electrodes to a heel region(5) of the foot[see fig. 1,3-4,5]([0009],..these electrodes being of opposite polarity and creating an electrical potential difference between themselves and the tissue ( “the ball region” and “heel region”) that separates them)
Regarding claim 15, Unsworth discloses contacting the foot (1) with electrically conductive pads attached to the electrode ([0021] [fig.2-3] ...the electrodes are the standard self-adhering and somewhat sticky electrodes that are generally used...the electrode 6a,6b, can be fabricated from a conducting foil and a conducting hydrogel adhesive or from any other suitable conductive medium...) ([0020], foot that contact electrodes).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unsworth et al US2006/0085047. 
Regarding claims 16 and 25, Unsworth disclose a device (see fig.3-5) capable of delivering electrical stimulation to muscles of a foot (1) of a patient, the device comprising: a sock (9)([0023] ...footwear (9) could be a sock..] configured to be worn over the foot of the patient[see fig.3-5;[0023]]; one power source[0009 ( NMES unit is battery power)]; a signal generator (10) is capable of generating electrical current[see fig.3-5]; applying electrical current of a programmable waveform, intensity, frequency and duration to the foot muscles through the electrodes[0009], enhancing venous blood flow to prevent deep vein thrombosis, enhancing venous blood flow for post- thrombotic syndrome patients, and preventing muscular atrophy of foot muscles({[title][claims 1- 2][0002,0004,0009,001 1,0023,0026,0030], and at least two electrodes (6a,6b) directly jointed together  by an electrical connector (7c) extending between the two electrodes and carried by the sock (9) and in communication with the signal generator (10)[0023] capable of delivering of the electrical current to the foot(1)[fig.3-5], wherein the electrical current is configured for causing the muscles of the foot to contract[(0009,0010, 0030;claim 1], and wherein the at least two electrodes(6a,6b) are capable to be located by the footwear item (9) on a heel of the foot and on an arch of the foot(1)[see fig.3-5] and wherein conductively connecting electrodes(6a,ab) to the sole of the foot (1) of the patient comprises conductively connecting a ground electrode to a first location of the sole of the foot (1) and conductively connecting a positive electrode to a second location of the sole of the foot [0009] as a result of placing the sock over the foot[(0020,0023] ([O009]the electrode being of opposite polarity and creating an electrical potential difference between themselves and the tissue that separates them)]. 
Regarding claim 17, Unsworth discloses an input/output interface (10e) capable of receiving input parameters for programming the device and echoing current parameters to a user [fig.6]; a processor (10b) is capable of controlling the electrical current generated by the signal generator according to the input parameters [fig.6]; and a storage medium(10c) in communication with the processor and the input/output interface (10e) capable of storing the input parameters|[fig.6][0031 ;claim 2,5]. 
Regarding claim 18, Unsworth discloses wherein the electrically conductive pads comprises electrically conductive gel to enhance electrical conductivity ([0021][fig.2]...the electrodes are the standard self-adhering and somewhat sticky electrodes that are generally used...the electrode 6a,6b, can be fabricated from a conducting foil and a conducting hydrogel adhesive or from any other suitable conductive medium...) 
Regarding claim 19, Unsworth discloses wherein the input parameters are adjusted [0009] to enhance venous blood flow to prevent deep vein thrombosis, enhance venous blood flow for the post-thrombotic syndrome patients, and inherently prevent muscular atrophy of the foot muscles [title][claims 1- 2][0002,0004,0009,001 1 ,0023,0026,0030]. 
Regarding claim 20, Unsworth discloses wherein the one or more power sources are proximal to the signal generator [“the NMES unit is battery powered” [O009]], the device further comprising: Conductors(7a,7b) coupled between the electrodes(6a,6b) and the signal generator for delivering the electrical current from the signal generator to the electrodes(6a,6b)[0023]|[fig.3].
 Regarding claim 21, Unsworth discloses wherein the signal generator is a single channel sequential neuromuscular electrical stimulation (NMES) device [Abstract; 0002, 0009, 0011, 0016). 
Regarding claim 22, Unsworth discloses wherein the electrical current delivered is in the form of a biphasic symmetrical square wave [0009], wherein the square wave has a frequency of substantially equal to 50 pulses per second [0009], and wherein the electrical current delivered has an intensity of up to 20 milliamperes [0009]. 
Regarding claim 23, Unsworth discloses wherein the electrical current is in the form of a pulse with a ramp up time of substantially equal to 2 seconds and a ramp down time of substantially equal to 2 seconds [0009]. 
Regarding claim 24, Unsworth discloses an accelerometer (10a) in communication with the signal generator, wherein the signal generator ceases to generate the electrical current if the accelerometer (10a) communicates movement of the patient and restarts to generate electrical current after a pre-programmed period of inactivity by the patient is communicated by the accelerometer(10a) [0008,0010-0012,0023,0027- 0028] [see fig.6]. 
Regarding claim 26, Unsworth discloses wherein the electrical current is adjusted responsive to condition of the patient (“the user adjusts the intensity to the point needed to produce a minimally visible or palpable muscle contraction “) [0009] or [0030]. 

Response to Arguments
Applicant's arguments filed 07/26/22 have been fully considered but they are not persuasive. 

Applicant argued that the electrodes 6a and 6b of Unsworth are not joined by an electrical connector extending between the two electrodes as claimed. 
The examiner respectfully disagrees, for the electrodes 6a,6b of Unsworth as disclose in (fig.5) are joined  by an electrical connector 7c extending between the two electrodes (6a,6b). The electrical connector 7c at the NMES unit is between the two electrodes.
In response to argument regarding claim 25, Unsworth discloses neuromuscular electrical stimulation of the foot muscles (title) to enhancing venous blood flow to prevent deep vein thrombosis, enhancing venous blood flow for post-thrombotic syndrome patients and inherently preventing muscular atrophy of foot muscles ([title][claims 1- 2][0001-0002, 0004, 0009-0011, 0023, 0026, 0030]).
For, these reasons, the rejections are  maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

*Burnett US2003/0158585 discloses a method and apparatus for electromagnetic stimulation of nerve, muscle and body tissues (Title). In ([0084-0085,0087]) discloses treatments for arthritis, musculoskeletal pain and muscular atrophy and the invention is useful for the prevention of deep venous thrombosis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3792